Citation Nr: 1636674	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-21 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.

The Veteran was scheduled to appear for a hearing before a Veterans Law Judge in Washington, D.C. in May 2016.  In a May 2016 written statement, the Veteran requested that his hearing before the Board be rescheduled.  The Veteran was rescheduled for a hearing before a Veterans Law Judge in Washington, D.C. in August 2016.  The evidentiary record contains a letter sent to the Veteran's address of record in July 2016, noting the date, place, and time of the hearing.  The Veteran did not report for the August 2016 hearing before the Board.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, the evidence of record indicates there are outstanding VA treatment records.  Currently, treatment records from the Hampton VA Medical Center (VAMC) dated between March 2009 and July 2009 are not of record.  A December 2009 addendum to a telephone liaison progress note indicates the Veteran had a hearing test performed in April 2009.  Further, complete VA treatment records from the Hampton VAMC dated between February 2011 and January 2015 are not of record.  Finally, the record indicates the Veteran may have received treatment for his right ankle at the Richmond VAMC.  See May 2010 podiatry E&M note (refer to Richmond to consider lateral ankle stabilization).  On remand, the AOJ should obtain all outstanding VA treatment records.

Next, the evidence of record indicates there are outstanding relevant private treatment records.  In December 2013, the Veteran submitted a page from a December 2013 initial office visit with Dr. M.H. regarding his right ankle, however, the full treatment record from this visit is not of record, nor are any subsequent treatment records from this provider.  Further, in a March 2012 treatment record, the Veteran's private primary care physician, Dr. O.T.A., indicated the Veteran was referred to an orthopedic physician, Dr. M., regarding his right ankle, and the Veteran was receiving physical therapy.  See also February 2012 Dr. O.T.A. treatment note (will get orthopedic consult at patient request.).  On remand, the AOJ should undertake appropriate efforts to obtain all outstanding relevant private treatment records.

The Veteran was last afforded a VA examination regarding his right ankle in September 2011.  The September 2011 VA examiner opined that the Veteran's current right ankle condition is less likely than not related to a right ankle injury during service because there is no separation examination of record, and no documentation of any treatment for an ankle condition from the injury in 1979 until 2009.  The examiner also noted that x-rays of the Veteran's right ankle upon the September 2011 examination, as well as the 2009 VA examination, were normal.  Although the September 2011 VA examiner stated the evidentiary record had been reviewed, the examiner did not address the right ankle diagnoses of record, to include enthesopathy of the right ankle, chronic right ankle sprain, and increased tibio-talar dissociation of the right ankle.  See February 2011 orthopedic surgery consultation; February 2011 x-ray report (stress films of ankles); July 2009 primary care physician E&M note.  Further, the September 2011 VA examiner did not address the Veteran's contention that he has experienced right ankle symptoms, to include pain, continuously since his in-service injury, but that he had been told there was no medical treatment available and therefore did not attempt to seek further treatment.  See, e.g., May 2010 Veteran statement.  

In the December 2013 treatment note submitted by the Veteran, Dr. M.H. noted the Veteran's report of ongoing symptoms of the right subtalar joint, to include weakness and ongoing issues of reinjuring the ankle, to include frequent sprains.  Dr. M.H. also noted the Veteran sustained an inversion injury in 1980.  Dr. M.H. assessed ongoing symptoms of the right subtalar joint, and stated they were "highly probable as a result of [the] previous injury of [a] lateral ankle sprain."  However, Dr. M.H. did not opine that any specific current right ankle disability, as opposed to ankle symptoms, is related to an in-service ankle injury, and did not provide a rationale for his opinion.  Accordingly, the December 2013 treatment note from Dr. M.H. is not adequate to establish a nexus between a current right ankle disability and the Veteran's injury during service.  Accordingly, on remand, the Veteran should be afforded a new VA examination to determine the nature and etiology of his current right ankle disability.

Finally, the Veteran was last afforded a VA examination regarding his bilateral hearing loss disability in September 2011.  A May 2015 VA care coordination home telehealth treatment plan includes the Veteran's report that his hearing is getting worse.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Further, upon VA examination in September 2011, the Veteran's pure tone audiometry test results appeared to show marked improvement in the left ear hearing when compared with the June 2009 VA examination results.  Further, the Veteran's speech recognition score in the right ear declined significantly from 88 percent in June 2009 to 64 percent in September 2011, but the speech recognition score for the left ear improved from 84 percent in June 2009 to 94 percent in September 2011.  The September 2011 VA examiner did not address the apparent improvement in the Veteran's left ear hearing loss, or a reason for the significant decrease in the Veteran's speech recognition results for the right ear.  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected bilateral hearing loss, to include reconciliation of the discrepancies in the June 2009 and September 2011 VA examination results, if possible.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment related to his right ankle and his hearing loss.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims, to include from Dr. M.H., Dr. O.T.A., Dr. M., and any physical therapy.  When contacting the Veteran to obtain any necessary release, the AOJ should provide the full names of these providers as identified in the treatment record page submitted by the Veteran in December 2013 (Dr. M.H.), and the available March 2012 Dr. O.T.A. treatment record (Dr. O.T.A. and Dr. M.) to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include all records from the Hampton VAMC from March 2009 to July 2009, full records from February 2011 to January 2015, and from February 2016 to the present, to include any audiometric testing results.  The AOJ should also obtain any treatment records from the Richmond VAMC.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by an appropriate examiner to determine the nature and etiology of his current right ankle disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity all right ankle disabilities that are currently manifested, or that have been manifested at any time since March 2009.

The examiner should address the diagnoses of enthesopathy of the right ankle, chronic right ankle sprain, and increased tibio-talar dissociation of the right ankle.

b) For each diagnosis, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such right ankle disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically address the Veteran's December 1979 service treatment records regarding a right ankle injury.

The examiner should also specifically address the Veteran's contentions regarding the extent of his right ankle injury in service, and that he has experienced symptoms, to include pain, continuously since service, but that he did not seek treatment for his right ankle because he was told there was no treatment available for the injury he suffered.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected bilateral hearing loss disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  Any tests and studies deemed necessary by the examiner should be conducted, to include the Maryland CNC speech discrimination test.  All findings should be reported in detail.  The examiner must also fully describe the functional effects of the Veteran's hearing loss.

To the extent possible, the examiner is asked to reconcile the discrepancies between the June 2009 and September 2011 VA examination reports appearing to show a significant decrease in the Veteran's speech recognition performance in the right ear, and improvement in the Veteran's pure tone audiometry testing as well as speech recognition performance in the left ear. 

5. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

